Sherwood, J.
The case of Hale v. Van Dever, 67 Mo. 732, is decisive of the sufficiency of the statement filed with the justice, or if that were insufficient, of the right to amend the statement in the circuit court; that such amendment did not change the cause of action.
Taken as a whole, we discover no objections to the instructions given, and no error in refusing those which were refused. There was evidence sufficient to go to the jury, tending to show a conversion. Any wrongful taking or assumption of a right to control or dispose of property, constitutes a conversion; Any wrongful act, which negatives or is inconsistent with the plaintiff’s right, is per se a conversion. Williams v. Wall, 60 Mo. 318; State v. Berning, 74 Mo. 87. Therefore, judgment affirmed.
All concur.